           Case 1:20-mc-00115-AWI-SKO Document 14 Filed 02/03/21 Page 1 of 2

 1

 2
                                 IN THE UNITED STATES DISTRICT COURT
 3
                                    EASTERN DISTRICT OF CALIFORNIA
 4

 5
     UNITED STATES OF AMERICA,                              Case No.: 1:20-MC-00115-AWI-SKO
 6
                  Plaintiff,                                [PROPOSED] ORDER ADOPTING FINDINGS
 7                                                          AND RECOMMENDATIONS AND FINAL
            v.                                              ORDER OF GARNISHMENT (DEPOSITS)
 8
     KYLE LAMONT WATIS,                                     Criminal Case No.: 1:01-CR-05093-OWW
 9
                  Defendant and Judgment Debtor.
10
                                                            (Doc. Nos. 9, 11)
11   PLACER TITLE COMPANY,
     (and its Successors and Assignees)
12
                  Garnishee.
13

14
            On November 17, 2020, the United States filed an Application for Writ of Garnishment
15
     (Deposits) against defendant and judgment debtor Kyle Lamont Watis’s (“Watis”) property and
16
     accounts. ECF 1. The Clerk of the Court issued the Writ and Clerk’s Notice of Instructions to the
17
     Judgment Debtor. ECF 4, 5. The United States served the Writ and related documents on Placer Title
18
     Company (“Garnishee”) and Watis. ECF 6, 7.
19
            On December 15, 2020, the Garnishee filed its Acknowledgment of Service and Answer of
20
     Garnishee stating that Garnishee is in possession of an earnest money deposit in which Watis has an
21
     interest, with a value of $2,020.00. ECF 8. Watis did not file a claim of exemption to the proposed
22
     garnishment, did not object to the Garnishee’s answer, did not request a hearing, and did not otherwise
23
     object to the United States’ garnishment action.
24
            Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302, on January 15, 2021, the Magistrate
25
     Judge issued findings and recommendations that recommended that the United States’ request for final
26
     order of garnishment be granted and ordered that any objections were due within fourteen (14) days after
27

28



30 FINAL ORDER OF GARNISHMENT                           1
          Case 1:20-mc-00115-AWI-SKO Document 14 Filed 02/03/21 Page 2 of 2

 1 service. ECF 11. The United States served the findings and recommendations on Watis on January 15,

 2 2021. ECF 12. Watis did not object and the time to do so has passed.

 3          In accordance with 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review of the

 4 case. Having carefully reviewed the entire file, the Court concludes that the Magistrate Judge’s findings

 5 and recommendations are supported by the record and by proper analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.     The Findings and Recommendations entered January 15, 2021 (Doc. No. 11) is

 8                 ADOPTED IN FULL;

 9          2.     The United States’ Request for Final Order of Garnishment (Doc. No. 9) is GRANTED;

10          3.     Garnishee Placer Title Company is directed to pay the Clerk of the United States District

11                 Court $2,020.00 of the funds in the accounts held by Garnishee in which Kyle Lamont

12                 Watis has an interest within fifteen (15) days of the filing of this Order;

13          4.     Payment shall be made in the form of a cashier’s check, money order or company draft,

14                 made payable to the Clerk of the Court and delivered to the United States District Court,

15                 Eastern District of California, 401 I Street, Room 4-200, Sacramento, California 95814.

16                 The criminal docket number (1:01-CR-05093-OWW) shall be stated on the payment

17                 instrument;

18          5.     The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

19                 case, if necessary; and

20          6.     This garnishment shall terminate when the payment is deposited with the Clerk of the

21                 Court.

22 IT IS SO ORDERED.

23
     Dated: February 3, 2021
24                                               SENIOR DISTRICT JUDGE

25

26
27

28


      FINAL ORDER OF GARNISHMENT                         2
30
